Exhibit 10.5

 

GOLDEN ENTERTAINMENT, INC.

AMENDED AND RESTATED 2007 STOCK OPTION AND COMPENSATION Plan

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Golden Entertainment, Inc., a Minnesota corporation (the “Company”), pursuant to
its Amended and Restated 2007 Stock Option and Compensation Plan (as amended
from time to time, the “Plan”), hereby grants to the individual listed below
(“Participant”), an option to purchase the number of shares of the Company’s
Common Stock set forth below (the “Option”). This Option is subject to all of
the terms and conditions set forth in this Stock Option Grant Notice (the "Grant
Notice") and in the Stock Option Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Agreement.

Participant:

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price per Share:

$

 

Total Exercise Price:

$

 

Total Number of Shares Subject to the Option:

 

shares

Expiration Date:

 

 

Type of Option: ☐   Incentive Stock Option☒   Non-Qualified Stock Option

 

Vesting Schedule:

25% of the original number of shares subject to the Option (rounded down to the
next whole number of shares) shall vest one year after the Vesting Commencement
Date, and 1/48th of the original number of shares subject to the Option (rounded
down to the next whole number of shares) shall vest on the last day of each
one-month period of Participant’s service as an employee, Director or Consultant
thereafter, so that all of the shares subject to the Option shall be vested on
the fourth (4th) anniversary of the Vesting Commencement Date.

Notwithstanding the foregoing vesting schedule, in no event may the Option be
exercised prior to the earlier of (i) August 1, 2018, or (ii) immediately prior
to the consummation of a Change in Control under Section 4.20(b)(i), (iii) or
(iv) of the Agreement which results in an “ownership change” as defined in
Section 382 of the Internal Revenue Code of 1986, as amended, or any successor
statute (such date, the “Initial Exercisability Date”).

 

 

 

 

--------------------------------------------------------------------------------

 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Grant Notice or the Agreement.

GOLDEN ENTERTAINMENT, INC.

 

PARTICIPANT

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Common Stock indicated in the Grant Notice.  The Option is subject to
the terms and conditions set forth in this Agreement and the Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of this Agreement shall control. Certain
capitalized terms used in this Agreement are defined in Section 4.20 below.

ARTICLE I

GRANT OF OPTION

1.1      Grant of Option. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company has granted to Participant
the Option to purchase any part or all of an aggregate of the number of shares
of Common Stock set forth in the Grant Notice, upon the terms and conditions set
forth in the Plan, the Grant Notice and this Agreement. Unless designated as a
Non-Qualified Stock Option in the Grant Notice, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.

1.2      Exercise Price. The exercise price per share of the shares of Common
Stock subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
shares of Common Stock subject to the Option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Grant Date.

ARTICLE II

PERIOD OF EXERCISABILITY

2.1      Commencement of Exercisability.

(a)      Subject to Sections 2.2, 2.3 and 4.4, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b)      No portion of the Option that has not become vested and exercisable on
or prior to the date of Participant’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided in the Grant
Notice or provided by the Committee or as set forth in a written agreement
between the Company and Participant.

2.2      Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment that becomes vested and exercisable pursuant to the vesting schedule
set forth in the Grant Notice shall remain vested and exercisable until it
becomes unexercisable under Section 2.3. hereof. Once the Option becomes
unexercisable, it shall be forfeited immediately.

A-1

 

--------------------------------------------------------------------------------

 

2.3      Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a)      The expiration of ten years from the Grant Date;

(b)      If this Option is designated as an Incentive Stock Option and
Participant was a greater than 10% stockholder at the time the Option was
granted, the expiration of five years from the Grant Date;

(c)      Except as the Committee may otherwise approve or as set forth in a
written agreement between the Company and Participant, the expiration of three
months following the date of Participant’s Termination of Service, unless such
termination occurs by reason of Participant’s death, Disability or for Cause;
provided, however, that, subject to Section 4.3 of this Agreement, if such
termination occurs prior to the Initial Exercisability Date, any portion of the
Option which is vested at the time of such termination shall remain exercisable
until the expiration of three months following the Initial Exercisability Date;

(d)      The expiration of one year from the date of Participant’s death if
Participant dies (i) prior to his or her Termination of Service or (ii) within
three months after his or her Termination of Service (unless such termination
occurs for Cause); provided, however, that, subject to Section 4.3 of this
Agreement, if such termination occurs prior to the Initial Exercisability Date,
any portion of the Option which is vested at the time of such termination shall
remain exercisable until the expiration of three months following the Initial
Exercisability Date (or, if later, until the expiration of one year from the
date of such death);

(e)      The expiration of one year from the date of Participant’s Termination
of Service by reason of Participant’s Disability; provided, however, that,
subject to Section 4.3 of this Agreement, if such termination occurs prior to
the Initial Exercisability Date, any portion of the Option which is vested at
the time of such termination shall remain exercisable until the expiration of
three months following the Initial Exercisability Date (or, if later, until the
expiration of one year from the date of Participant’s Disability); or

(f)      Except as the Committee may otherwise approve, the date of
Participant’s Termination of Service for Cause.

If the Option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of the Option and
ending on the day three months before the date of Option’s exercise, Participant
must be an employee of the Company or any subsidiary corporation (as defined in
Section 424(f) of the Code) of the Company, except in the event of Participant’s
death or disability (as defined in Section 22(e)(3) of the Code). The Company
has provided for extended exercisability of Participant’s Option under certain
circumstances for Participant’s benefit but cannot guarantee that Participant’s
Option will necessarily be treated as an “incentive stock option” if Participant
continues to provide services to the Company or a Subsidiary as a Consultant or
Director after Participant’s employment terminates or if Participant otherwise
exercises the Option more than three months after the date Participant’s
employment terminates.

A-2

 

--------------------------------------------------------------------------------

 

2.4      Tax Withholding.  Notwithstanding any other provision of this
Agreement:

(a)      The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by applicable law to be withheld with respect to any taxable event arising
pursuant to this Agreement.  The Company and its Subsidiaries may withhold, or
allow Participant to satisfy, the tax withholding obligation in one or more of
the forms specified below, subject to Section 11 of the Plan:

(i)      By cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;

(ii)      By the deduction of such amount from other compensation payable to
Participant;

(iii)      With the consent of the Committee, by requesting that the Company
withhold a net number of shares of Common Stock issuable upon the exercise of
the Option having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(iv)      With the consent of the Committee, by tendering vested shares of
Common Stock having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes; or

(v)      Through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Committee, but in any event not later than the settlement of such sale.

(b)      In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.4(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant's required payment
obligation pursuant to Section 2.4(a)(ii) or Section 2.4(a)(iii) above, or any
combination of the foregoing as the Company may determine to be
appropriate.  The Company shall not be obligated to deliver any shares of Common
Stock issuable with respect to the exercise of the Option to Participant or his
or her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the exercise of the Option or any other
taxable event related to the Option.

(c)      In the event any tax withholding obligation arising in connection with
the Option will be satisfied under Section 2.4(a)(iii) above, then the Company
may elect to instruct any brokerage firm determined acceptable to the Company
for such purpose to sell on Participant's behalf a whole number of shares from
those shares of Common Stock that are issuable upon exercise of the Option as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding

A-3

 

--------------------------------------------------------------------------------

 

obligation and to remit the proceeds of such sale to the Company or the
Subsidiary with respect to which the withholding obligation
arises.  Participant's acceptance of this Option constitutes Participant's
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 2.4(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any shares of Common Stock to Participant until the foregoing tax
withholding obligations are satisfied.

(d)      Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Common Stock.  The Company and its Subsidiaries do not commit
and are under no obligation to structure the Option to reduce or eliminate
Participant's tax liability.

2.5      Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by Participant
in any calendar year exceeds $100,000, the Option and such other options shall
be Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

ARTICLE III

EXERCISE OF OPTION

3.1      Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 2.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

3.2      Partial Exercise. Subject to Section 4.1, any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 2.3 hereof.

3.3      Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours of all of the following prior to the time when the Option
or such portion thereof becomes unexercisable under Section 2.3 hereof:

(a)      An exercise notice in a form specified by the Committee, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Committee;

(b)      The receipt by the Company of full payment for the shares of Common
Stock with respect to which the Option or portion thereof is exercised, in such
form of consideration permitted under Section 3.4 hereof that is acceptable to
the Committee;

A-4

 

--------------------------------------------------------------------------------

 

(c)      The payment of any applicable withholding tax, as provided under in
accordance with Section 2.4;

(d)      Any other written representations or documents as may be required in
the Committee’s sole discretion to effect compliance with the applicable law;
and

(e)      In the event the Option or portion thereof shall be exercised pursuant
to Section 3.1 by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Committee shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

3.4      Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant, subject to
terms of the Plan:

(a)      By cash or check made payable to the Company;

(b)      Through delivery of a notice that Participant has placed a market sell
order with a broker acceptable to the Company with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided, that payment of
such proceeds is then made to the Company at such time as may be required by the
Committee, but in any event not later than the settlement of such sale;

(c)      With the consent of the Committee, by tendering vested shares of Common
Stock (including, without limitation, shares of Common Stock otherwise issuable
upon the exercise of the Option) held for such period of time as may be required
by the Committee in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or portion thereof being exercised; or

(d)      With the consent of the Committee, property of any kind that
constitutes good and valuable consideration.

3.5      Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any shares of Common Stock purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions:

(a)      The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b)      The completion of any registration or other qualification of such
shares of Common Stock under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or other governmental
regulatory body, which the Committee, in its sole discretion, shall deem
necessary or advisable;

(c)      The obtaining of any approval or other clearance from any state or
federal governmental agency that the Committee, in its sole discretion, shall
determine to be necessary or advisable;

A-5

 

--------------------------------------------------------------------------------

 

(d)      The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience;

(e)      The receipt by the Company of full payment for such shares of Common
Stock, which may be in one or more of the forms of consideration permitted under
Section 3.4; and

(f)      The receipt of full payment of any applicable withholding tax in
accordance with Section 2.4 by the Company or its Subsidiary with respect to
which the applicable withholding obligation arises.

3.6      Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock purchasable
upon the exercise of any part of the Option unless and until certificates
representing such shares of Common Stock (which may be in book-entry form) shall
have been issued and recorded on the records of the Company or its transfer
agents or registrars and delivered to Participant (including through electronic
delivery to a brokerage account).  No adjustment will be made for a dividend or
other right for which the record date is prior to the date of such issuance,
recordation and delivery, except as provided in Section 4(c) of the Plan. Except
as otherwise provided herein, after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to such shares of Stock, including, without limitation, the right to
receipt of dividends and distributions on such shares.

3.7      Forfeiture and Claw-Back Provisions.  Participant hereby agrees that
the Committee may provide that the Award shall terminate and any unvested
Options shall be forfeited, if Participant at any time prior to the vesting of
the Option engages in any activity which is inimical, contrary or harmful to the
interests of the Company, as determined by the Committee, including, without
limitation, any violation of any written Company policy, or Participant’s
employment is terminated for Cause.  All Awards (including any proceeds, gains
or other economic benefit actually or constructively received by Participant
upon any receipt or exercise of any Award or upon the receipt or resale of any
Shares underlying the Award) shall be subject to the applicable provisions of
any claw-back policy implemented by the Company, whether implemented prior to or
after the grant of such Award, including without limitation, any claw-back
policy adopted to comply with the requirements of applicable law, including
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, to the extent set forth
in such claw-back policy.  

ARTICLE IV

OTHER PROVISIONS

4.1      Whole Shares.  The Option may only be exercised for whole shares of
Common Stock.

4.2      Option Not Transferable.

(a)      The Option may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Common Stock underlying the Option have been issued, and all
restrictions applicable to such shares of Common Stock have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment,

A-6

 

--------------------------------------------------------------------------------

 

garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect.

(b)      During the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. After the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 2.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

4.3      Adjustments.  Participant acknowledges that the Option, including the
vesting of the Option, the number of Shares subject to the Option, and the
exercise price of the Option, is subject to adjustment in the discretion of the
Committee upon the occurrence of certain events as provided in this Agreement
and in Section 12.2 of the Company’s 2015 Incentive Award Plan, which section is
incorporated by reference herein as if fully set forth herein and shall apply to
Participant’s Option and this Agreement mutatis mutandis.  Notwithstanding any
provision of the Plan to the contrary, Section 9 of the Plan shall not apply to
Participant’s Option nor to this Agreement, and the Plan is hereby amended by
the Committee to the extent necessary to give effect to such treatment.  

4.4      Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all applicable laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to applicable
law. To the extent permitted by applicable law, the Plan, the Grant Notice and
this Agreement shall be deemed amended to the extent necessary to conform to
applicable law.

4.5      Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee;
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

4.6      Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to
Participant shall be addressed to Participant (or if Participant is then
deceased, to the person entitled to exercise the Option pursuant to Section 3.1)
at Participant's last address reflected on the Company's records. By a notice
given pursuant to this Section 4.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email (if to Participant) or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

4.7      Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.8      Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of

A-7

 

--------------------------------------------------------------------------------

 

Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”).  However, notwithstanding any
other provision of the Plan, the Grant Notice or this Agreement, if at any time
the Committee determines that this Award (or any portion thereof) may be subject
to Section 409A, the Committee shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate for this Award either to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.  

4.9      Tax Representations. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

4.10      Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.11      Governing Law; Severability. The laws of the State of Minnesota shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

4.12      Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Common Stock acquired under
this Agreement if such disposition or transfer is made (a) within two years from
the Grant Date with respect to such shares of Common Stock or (b) within one
year after the transfer of such shares of Common Stock to the Participant. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.

4.13      Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option, the Grant Notice and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

4.14      Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.  

4.15      Limitation on Participant's Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant shall have
only the rights of a general

A-8

 

--------------------------------------------------------------------------------

 

unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the Option, and rights no greater than the
right to receive the Common Stock as a general unsecured creditor with respect
to options, as and when exercised pursuant to the terms hereof.

4.16      Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
applicable law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

4.17      Paperless Administration.  By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.

4.18      Broker-Assisted Sales.  In the event of any broker-assisted sale of
shares of Common Stock in connection with the payment of withholding taxes as
provided in Section 2.4(a)(iii) or (v) or Section 2.4(c) or the payment of the
exercise price as provided in Section 3.4(b): (a) any shares of Common Stock to
be sold through a broker-assisted sale will be sold on the day the tax
withholding obligation or exercise of the Option, as applicable, occurs or
arises, or as soon thereafter as practicable; (b) such shares of Common Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (c) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (d) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation or exercise price,
the Company agrees to pay such excess in cash to Participant as soon as
reasonably practicable; (e) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation or exercise price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises, an amount sufficient to satisfy any remaining portion of the Company’s
or the applicable Subsidiary's withholding obligation.

4.19      No Right to Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE CONTINUED VESTING OF THE OPTION IS EARNED ONLY BY CONTINUING SERVICE TO
THE COMPANY AND ITS AFFILIATES AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE
COMPANY OR ONE OF ITS AFFILIATES OR A DIRECTOR OF THE COMPANY (AND NOT THROUGH
THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR
DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH THE COMPANY’S OR ANY OF ITS AFFILIATES' RIGHT TO TERMINATE PARTICIPANT’S
EMPLOYMENT OR SERVICE TO THE COMPANY OR SUCH AFFILIATE AT ANY TIME, WITH OR
WITHOUT CAUSE.

A-9

 

--------------------------------------------------------------------------------

 

4.20      Certain Definitions.  

(a)      “Cause” shall mean (a) the Committee’s determination that the
Participant failed to substantially perform the Participant’s duties (other than
any such failure resulting from the Participant’s Disability); (b) the
Committee’s determination that the Participant failed to carry out, or comply
with any lawful and reasonable directive of the Board or the Participant’s
immediate supervisor; (c) the Participant’s conviction, plea of no contest, plea
of nolo contendere, or imposition of unadjudicated probation for any felony,
indictable offense or crime involving moral turpitude; (d) the Participant’s
unlawful use (including being under the influence) or possession of illegal
drugs on the premises of the Company or any of its Subsidiaries or while
performing the Participant’s duties and responsibilities; or (e) the
Participant’s commission of an act of fraud, embezzlement, misappropriation,
willful or gross misconduct, or breach of fiduciary duty against the Company or
any of its Subsidiaries.  Notwithstanding the foregoing, if the Participant is a
party to a written employment or consulting agreement with the Company or any of
its Subsidiaries in which the term “cause” is defined, then “Cause” shall be as
such term is defined in the applicable written employment or consulting
agreement.

(b)      “Change in Control” shall mean the occurrence of any of the following
events:

(i)      A transaction or series of transactions (other than an offering of
Shares to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than (i) the Company or any Subsidiary, (ii) an employee benefit
plan maintained by any of the foregoing entities, (iii) a “person” or “group”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company, or (iv) any “group” of
“persons” formed under the Shareholders’ Agreement or the NOL Preservation
Agreement) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or

(ii)      During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section
4.20(b)(i) or Section 4.20(b)(iii)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii)      The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination, (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case, other than a transaction:

(1)      Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of

A-10

 

--------------------------------------------------------------------------------

 

the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(2)      After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 4.20(b)(iii)(2) as beneficially owning fifty
percent (50%) or more of the combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

(iv)      A liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (i), (ii), (iii)
or (iv) above with respect to such Award (or portion thereof) shall only
constitute a Change in Control for purposes of the payment timing of such Award
if such transaction also constitutes a “change in control event” (within the
meaning of Section 409A of the Code). Consistent with the terms of this Section
4.20(b), the Committee shall have full and final authority to determine
conclusively whether a Change in Control of the Company has occurred pursuant to
the above definition, the date of the occurrence of such Change in Control and
any incidental matters relating thereto.

(c)      “Disability” shall mean that the Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under a
long-term disability income plan, if any, covering employees of the Company. For
purposes of the Plan, a Participant shall be deemed to have incurred a
Disability if the Participant is determined to be totally disabled by the Social
Security Administration or in accordance with the applicable disability
insurance program of the Company; provided that the definition of “disability”
applied under such disability insurance program complies with the requirements
of this definition.

(d)      “NOL Preservation Agreement” shall mean the NOL Preservation Agreement,
dated July 31, 2015, by and among the Company, The Blake L. Sartini and Delise
F. Sartini Family Trust, Lyle A. Berman and certain other shareholders of the
Company party thereto from time to time, as such agreement may be amended,
supplemented or amended and restated from time to time.

(e)      “Shareholders’ Agreement” shall mean the Shareholders’ Agreement, dated
January 25, 2015, by and among the Company, The Blake L. Sartini and Delise F.
Sartini Family Trust and each of the shareholders of the Company party thereto
from time to time, as such agreement may be amended, supplemented or amended and
restated from time to time.  

(f)      “Subsidiary” shall mean (a) a corporation, association or other
business entity of which fifty percent (50%) or more of the total combined
voting power of all classes of capital stock is owned, directly or indirectly,
by the Company and/or by one or more Subsidiaries, (b) any partnership or
limited liability company of which fifty percent (50%) or more of the equity
interests are owned, directly or indirectly, by the Company and/or by one or
more Subsidiaries, and (c) any other entity not described in clauses (a) or (b)
above of which fifty percent (50%) or more of the ownership or the power
(whether

A-11

 

--------------------------------------------------------------------------------

 

voting interests or otherwise), pursuant to a written contract or agreement, to
direct the policies and management or the financial and the other affairs
thereof, are owned or controlled by the Company and/or by one or more
Subsidiaries.

(g)      “Termination of Service” shall mean, unless otherwise determined by the
Committee, the time when the employee-employer relationship between Participant
and the Company and its subsidiaries is terminated for any reason, including,
without limitation, a termination by resignation, discharge, death, disability
or retirement, but excluding termination where the Participant simultaneously
commences or remains in service as a Consultant and/or Director with the Company
or any Subsidiary.  The Committee, in its sole discretion, shall determine the
effect of all matters and questions relating to any Termination of Service,
including, without limitation, whether a Termination of Service has occurred,
whether any Termination of Service resulted from a discharge for Cause and
whether any particular leave of absence constitutes a Termination of
Service.  Participant’s employee-employer relationship or consultancy
relationship shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

A-12

 